DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  Missing step (e).  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/24/2021 was considered and placed on the file of record by the examiner.
 	

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The examiner requires the applicant furnish completed figures 1-9, 14, and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “realistically” in claims 15 and 25 is a relative term which renders the claim indefinite. The term “realistically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “plausibly” in claim 16 is a relative term which renders the claim indefinite. The term “plausibly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19, 25-27, 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McQuilkin (US 2004/0254472).

Regarding claim 15, McQuilkin teaches a method for detection of heating activity in a material, the method comprising: (a) inputting first video data of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to temperature (see para. 0054, 0057, where McQuilkin discusses capturing a plurality of video frames);
(b) determining parameters related to change of temperature within the material based on the inputted first video data (see para. 0085, 0087, where McQuilkin discusses material parameters); and 
(c) generating a first detection signal related to heating activity in the material based on the parameters by determining whether such determined parameters realistically relate to the heating activity (see para. 0086, where McQuilkin discusses surface temperature corrected for emissivity).

Regarding claim 16, McQuilkin teaches further comprising: (d) determining one or more estimates of temperature influences around or in the material based on the first inputted video data based on determining parameters related to change of temperature within the material based on the inputted first video data and determining whether such determined parameters are plausibly related to the temperature influence (see para. 0085-0086, wherein McQuilkin discusses emissivity characteristics of a surface, a measured surface temperature may be converted to a corrected surface temperature measurement via a formula);
(b) is performed on the inputted first video data adapted/corrected/compensated for the estimates of temperature influences (see para. 0085-0088, where McQuilkin discusses correcting temperature measurements in image data).

Regarding claim 17, McQuilkin teaches wherein (c) is based on a physics-based model representative of the underlying heating phenomena within the material (see para. 0085-0088, where McQuilkin discusses infrared emissivity temperature models).

Regarding claim 18, McQuilkin teaches wherein determining one or more estimate of the temperature influences around or in the material based on the first inputted video data is based on a physics-based model representative of the related heating phenomena within the material (see para. 0085-0088, where McQuilkin discusses infrared emissivity temperature model with surface temperature, ambient temperature, surface emissivity to calculate surface temperature corrected for emissivity).

Regarding claim 19, McQuilkin teaches further comprising: (d) determining an estimate of the ambient temperature around the material based on the inputted first video data or based on inputted ambient temperature (see para. 0060, 0070, where McQuilkin discusses estimating the ambient temperature), wherein (b) is performed on the inputted first video data adapted for the ambient temperature estimate (see para. 0085-0088, where McQuilkin discusses infrared emissivity temperature model with surface temperature, ambient temperature, surface emissivity to calculate corrected surface temperature).

Claim 25 is rejected as applied to claim 15 as pertaining to a corresponding system.
Claim 26 is rejected as applied to claim 19 as pertaining to a corresponding system.

Regarding claim 27, McQuilkin teaches wherein the first sensors are based on an array of IR thermopiles and/or bolometers (see para. 0053, where McQuilkin discusses infrared (IR) thermoelectric thermal array detector technology).

Regarding claim 29, McQuilkin teaches further comprising: (iii) means for inputting the ambient temperature, the means being coupled to the computing device (see para. 0056, where McQuilkin discusses ambient temperature measurement).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 2004/0254472) in view of Sandsten et al. (US 2017/0363541).

Regarding claim 20, McQuilkin does not expressly teach further comprising: (e) inputting second video data of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to visual data; (f) generating a second detection signal related in heating activity in the material based on the inputted second video data related to visual data; and (g) generating a third detection signal related in heating activity in the material based on logically combining the first and second detection signal.
However, Sandsten teaches further comprising: (e) inputting second video data of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to visual data; (f) generating a second detection signal related in heating activity in the material based on the inputted second video data related to visual data; and (g) generating a third detection signal related in heating activity in the material based on logically combining the first and second detection signal (see figure 1, para. 0095-0096, where Sandsten discusses obtaining two image signals including background temperature and gas temperature).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of McQuilkin with Sandsten to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify McQuilkin in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of McQuilkin, while the teaching of Sandsten continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The McQuilkin and Sandsten systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 21, McQuilkin does not expressly teach wherein (f) is based on executing a smoke detection method, based on the inputted second video data related to visual data.  However, 
Sandsten teaches wherein (f) is based on executing a smoke detection method, based on the inputted second video data related to visual data (see figure 1, figure 2a, figure 2b, figure 4, figure 8, para. 0052-0053, 0095-0096, where Sandsten discusses obtaining two image signals including background temperature and gas temperature).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of McQuilkin with Sandsten to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify McQuilkin in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of McQuilkin, while the teaching of Sandsten continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The McQuilkin and Sandsten systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 22, McQuilkin does not expressly teach further comprising: (e) inputting second video data, of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to visual data, wherein (b) is performed on a portion of the inputted first video data, the portion being determined based on the inputted second video data related to visual data.
However, Sandsten teaches further comprising: (e) inputting second video data, of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to visual data, wherein (b) is performed on a portion of the inputted first video data, the portion being determined based on the inputted second video data related to visual data (see figure 1, figure 2a, figure 2b, figure 4, figure 8, para. 0052-0053, 0095-0096, where Sandsten discusses obtaining two image signals including background temperature and gas temperature).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of McQuilkin with Sandsten to derive at the invention of claim 22.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify McQuilkin in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of McQuilkin, while the teaching of Sandsten continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The McQuilkin and Sandsten systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 23, McQuilkin teaches wherein (f) is performed on a portion of the inputted second video data related to visual, the portion being determined based on the determined parameters related to change of temperature (see para. 0085, where McQuilkin discusses emissivity characteristics of a surface).
The same motivation of claim 20 is applied to claim 23.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of McQuilkin with Sandsten to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  

Regarding claim 24, McQuilkin teaches wherein for one or more of (a), (b), (c), (d), (e), (f), and (g), the first inputted video data is subjected to a nonlinear scaling caused by categorization (see para. 0085, where McQuilkin discusses nonlinear calculation).
The same motivation of claim 20 is applied to claim 24.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of McQuilkin with Sandsten to derive at the invention of claim 24.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  

Claim 28 is rejected as applied to claim 20 as pertaining to a corresponding system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hamann et al. (US 2015/0189195) discusses light filters range from visible range of light spectrum up to infrared for thermal monitoring.
Shimbo et al. (US 2010/0182433) discusses the ambient temperature (temperature of ground surface) is calculated from the thermal image. If the ambient temperature is within a predetermined range, the process moves to the object recognition operation
Nakamura (US 5,133,605) discusses temperature monitoring systems that uses a visible light camera that indicates reflections of the sun light which are brighter than a predetermined threshold level.
	



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663